Citation Nr: 1031866	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-09 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include as secondary to a service-connected disorder.

2.  Entitlement to an increased evaluation for right upper arm 
burn scars, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for right upper arm 
neuropathic pain, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for right knee 
degenerative joint disease, status post medial collateral 
ligament tear, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for chronic reflux 
laryngitis, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for allergic rhinitis 
and chronic sinusitis, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to June 
1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of July 2006 and September 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office in Houston, 
Texas (RO).  The Veteran testified at a June 2010 Board hearing 
before the undersigned, the transcript of which is associated 
with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a) 
(2) (West 2002).

At his June 2010, the Veteran indicated that due to the trouble 
he was experiencing with his back and leg, he was having 
difficulty maintaining gainful employment.  The United States 
Court of Appeals for Veterans Claims (Court), in Rice v. 
Shinseki, 22 Vet. App. 447 (2009) (per curiam), held that claims 
for higher evaluations also include a claim for a total rating 
based on individual unemployability (TDIU) when the appellant 
claims he is unable to work due to a service connected 
disability.  Accordingly, the issue of entitlement to TDIU is 
referred to the RO for appropriate action.

The issues of entitlement to service connection for a back 
disorder, and entitlement to an increased evaluation for a right 
knee disorder, are addressed in the Remand portion of the 
decision below, and are remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's right upper arm burn scar measures 140 square 
centimeters at the largest part, but does not reflect limitation 
of function due to the scar.

2.  The Veteran's right upper arm neuropathic pain is manifested 
by no more than mild incomplete paralysis of the median nerve

3.  The Veteran's chronic reflux laryngitis is manifested by 
chronic hoarseness, but not by thickening of nodules or cords, 
polyps, submucous infiltration, or malignancy.

4.  The Veteran's chronic sinusitis and allergic rhinitis is 
manifested by up to three episodes per year of sinusitis or 
related symptomatology, but not by evidence of osteomyelitis, 
constant sinusitis, or a history of sinus surgery.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for right upper arm 
burn scars have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.118, Diagnostic Code 7801 
(2008).

2.  The criteria for an initial evaluation greater than 10 
percent for right upper arm neuropathic pain have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.124a, Diagnostic Code 8615 (2009).

3.  The criteria for an increased evaluation for chronic reflux 
laryngitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.97, Diagnostic Code 6516 
(2009).

4.  The criteria for an increased evaluation for chronic 
sinusitis and allergic rhinitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.97, 
Diagnostic Code 6522-6513 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After review of the claims file, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist provisions 
in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  November 2005 and July 2006 letters 
satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).    Moreover, the Veteran was notified of 
regulations pertinent to the establishment of an effective date 
and of the disability rating in the July 2006 letter.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, with the exception of the Veteran's treatment records 
from the Beaumont Bone and Joint Clinic; that facility notified 
VA in December 2005 that the records were unavailable.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not 
indicated, and the record does not contain evidence, that he is 
in receipt of disability benefits from the Social Security 
Administration (SSA); therefore, the RO's failure to request and 
obtain any relevant SSA records was not in error.  38 C.F.R. 
§ 3.159 (c) (2).  VA examinations were conducted in December 2005 
and March 2009; the Veteran has not argued, and the record does 
not reflect, that this examination was inadequate for rating 
purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the Veterans Law Judge (VLJ) who conducts a hearing fulfill 
two duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the hearing, the VLJ noted the basis of 
the prior determination and noted the element of the claim that 
was lacking to substantiate the claim for benefits.  The VLJ 
specifically noted that the Veteran's testimony was going to 
focus on two of the six issues, entitlement to service connection 
for a back disorder and entitlement to an increased evaluation 
for a right knee disorder.  The representative and the VLJ then 
asked questions to ascertain the etiology of the Veteran's back 
disorder, and whether the Veteran's right knee disability had 
worsened since his prior evaluation.  In addition, the VLJ sought 
to identify any pertinent evidence not currently associated with 
the claims folder that might have been overlooked or was 
outstanding that might substantiate the claim; he suggested that 
the Veteran submit lay statements from his children or other 
family members attesting to the Veteran's increased right knee 
symptomatology and their observations concerning his back 
disorder.  The representative specifically asked the Veteran 
about any treatment of the Veteran's right knee and back.  

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the element necessary to 
substantiate the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the element 
necessary to substantiate his claim for benefits.  The Veteran's 
representative and the VLJ asked questions to draw out the 
Veteran's current level of disability of the right knee disorder, 
and the progression of the back disorder, the elements of the 
issues on appeal.  As such, the Board finds that, consistent with 
Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
3.103(c)(2) and that any error in notice provided during the 
Veteran's hearing constitutes harmless error.

All the evidence in the Veteran's claims file has been thoroughly 
reviewed.  Although an obligation to provide sufficient reasons 
and bases in support of an appellate decision exists, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record 
must be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the most 
salient and relevant evidence, and on what the evidence shows or 
fails to show with respect to the appeal.  The Veteran must not 
assume that pieces of evidence, not explicitly discussed herein, 
have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that reasons for 
rejecting evidence favorable to the claimant be addressed).  

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities (Schedule), which is based on 
the average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009).  Pertinent regulations do not require that 
all cases show all findings specified by the Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21 (2009); see also Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

The primary concern in a claim for an increased evaluation for 
service-connected disability is the present level of disability.  
Although the overall history of the disability is to be 
considered, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when an appeal is based on the 
assignment of an initial rating for a disability, following an 
initial award of service connection for this disability, the rule 
articulated in Francisco does not apply.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Instead, the evaluation must be based on 
the overall recorded history of a disability, giving equal weight 
to past and present medical reports.  Id.  In all claims for 
increase, VA has a duty to consider the possibility of assigning 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Right Upper Arm Burn Scars

The Veteran's right upper arm burn scars are currently evaluated 
as 20 percent disabling under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7801.  During the pendency of the 
appeal, the applicable rating criteria for skin disorders, found 
at 38 C.F.R. § 4.118, were amended effective October 2008.  
However, the October 2008 revisions are only applicable to 
application for benefits received by the VA on or after October 
23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  As the 
Veteran filed his claim in October 2005, only the pre-October 
2008 version of the schedular criteria applies.

Prior to the October 2008 amendments, Diagnostic Code 7801 
contemplated scars not on the head, face, or neck, that are deep 
or cause limited motion.  A 20 percent evaluation is warranted 
when in an area exceeding 12 square inches (77 square 
centimeters), a 30 percent evaluation is warranted when in an 
area exceeding 72 square inches (465 square centimeters), and the 
maximum 40 percent evaluation is warranted when in an area 
exceeding 144 square inches (929 square centimeters).  See 38 
C.F.R. § 4.118, Diagnostic Code 7801 (2008).  Note (2) to 
Diagnostic Code 7801 defines a deep scar as one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7801.  

Based on these criteria, the probative and persuasive evidence of 
record does not support an evaluation greater than 20 percent for 
right upper arm burn scars under Diagnostic Code 7801.  The 
November 2005 and December 2005 VA examinations noted that the 
Veteran's scar measured 10 centimeters by 11.5 centimeters and 
the March 2009 VA examination indicated that the scar measured 10 
centimeters by 14 centimeters at its largest.  With the largest 
measurement of the scar being 140 square centimeters, and the 
next highest evaluation requiring that a scar measure in excess 
of 465 square centimeters, an evaluation greater than 20 percent 
for right upper arm burn scars is not warranted under Diagnostic 
Code 7801.

Other potentially applicable scar diagnostic codes have been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  However, Diagnostic Codes 7802, 7803, and 7804 did not 
provide for evaluations greater than 20 percent disabling.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804 (2008).  
Moreover, the evidence reflects that the Veteran's scar is not on 
his head, face, or neck, and does not result in limitation of 
function of the affected part, an increased evaluation is not 
warranted under other diagnostic codes.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7802, 7803, 7804, 7805 (2008).  

Because the Veteran's right upper arm burn scars do not exceed an 
area of 465 square centimeters and do not result in limitation of 
function of his right arm, the preponderance of the evidence is 
against his claim for an increased evaluation.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim must 
be denied.  See 38 C.F.R. § 5107(b); Gilbert v Derwinski, 1 Vet. 
App. 49 (1990).

Right Upper Arm Neuropathic Pain

Service connection for right upper arm neuropathic pain was 
granted by a July 2006 rating decision, and an initial 10 percent 
evaluation assigned under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8615, which contemplates paralysis of the median 
nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8615.  At the 
December 2000 VA joints examination, the examiner noted that the 
Veteran was right-handed; accordingly, those ratings pertaining 
to the major upper extremity apply in this case.  To that end, 
Diagnostic Code 8615 provides for 10, 30, and 50 percent 
evaluations for mild, moderate and severe incomplete paralysis of 
the major median nerve, respectively.  Id.  Complete paralysis of 
the major median nerve, with the hand inclined to the ulnar side, 
the index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, the 
thumb in the plane of the hand (ape hand); pronation incomplete 
and defective; absence of flexion of index finger, cannot make a 
fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction of 
the thumb, at right angles to palm; flexion of wrist weakened; 
pain with trophic disturbances, warrants the maximum 70 percent 
evaluation.  Id.

The probative and persuasive evidence of record reflects that the 
Veteran's right upper arm neuropathy pain has been no more than 
mildly severe during the appeal period.  See Hart, 21 Vet. App. 
at 510; see also 38 U.S.C.A. § 5107(b).  At the December 2005 VA 
examination, the Veteran reported that since the 2001 
sympathectomy surgery, his right arm pain episodes had decreased 
to only occurring 6 times per year, for 20 minutes per episode.  
Although the Veteran noted in a June 2008 VA outpatient treatment 
visits that he experienced right arm pain that was constant and 
accompanied by numbness and stinging, he rated it as only a 3 on 
a 1-10 scale of severity.  Ultimately, the disability does not 
rise to the level of moderate incomplete paralysis.  Therefore, 
an initial evaluation greater than 10 percent is not warranted 
under Diagnostic Code 8513.  

Because the probative and persuasive evidence of record reflects 
that the Veteran's right upper arm neuropathic pain does not 
constitute incomplete paralysis of the median nerve that is more 
than mild in severity, the preponderance of the evidence is 
against his claim for a higher initial evaluation.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim must 
be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-
56.

Chronic Reflux Laryngitis

The Veteran's chronic reflux laryngitis is currently evaluated as 
10 percent disabling under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6516.  38 C.F.R. § 4.97, Diagnostic Code 6516.  
Diagnostic Code 6516 provides for a 10 percent evaluation when 
there is hoarseness with inflammation of cords or mucous 
membrane, and a 30 percent evaluation when there is hoarseness 
with thickening or nodules of cords, polyps, submucous 
infiltration, or premalignant changes on biopsy.  

However, the probative evidence of record does not support an 
evaluation greater than 10 percent for chronic reflux laryngitis.  
Chronic hoarseness is clearly present in the Veteran's case, as 
noted in a February 2006 VA outpatient treatment record 
(described as "chronic raspy voice") and at the December 2005 
and March 2009 VA examinations.  However, at the December 2005 VA 
otolaryngology ("ENT") examination, the examiner noted no 
masses or lesions, that the true vocal cords were mobile 
bilaterally, and that the epiglottis, vallecula, and piriform 
sinuses were within normal limits.  Similarly, at the March 2009 
VA ENT examination, the examiner found no nasal polyps, no septal 
deviation, no permanent hypertrophy of turbinates, no 
rhinoscleroma, no tissue loss, no scarring, and no nose 
deformity.  X-rays at that time also showed no evidence of 
mucosal thickening.  Ultimately, there is no evidence of 
thickening of nodules or cords, polyps, submucous infiltration, 
or malignancy; therefore, an evaluation greater than 10 percent 
disabling is not warranted under Diagnostic Code 6516.

Because the probative and persuasive evidence of record does not 
show that the Veteran's chronic reflux laryngitis is manifested 
by thickening of nodules or cords, polyps, submucous 
infiltration, or malignancy, the preponderance of the evidence is 
against his claim for an increased evaluation.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim must 
be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-
56.

Allergic Rhinitis/Chronic Sinusitis

The Veteran's rhinitis and sinusitis is currently evaluated as 30 
percent disabling under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6522-6513.  38 C.F.R. § 4.97, Diagnostic Code 
6522-6513.  This hyphenated code is intended to show that the 
Veteran's chronic sinusitis resulted from his allergic rhinitis.  
See 38 C.F.R. § 4.27 (2009).  Diagnostic Codes 6510 to 6514 are 
subsumed into the General Rating Formula for Sinusitis (General 
Rating Formula).  See 38 C.F.R. § 4.97, General Rating Formula.  
Under the General Rating Formula, a 30 percent evaluation is 
warranted when the evidence shows three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting four 
to six weeks) antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  Id.  The 
maximum 50 percent evaluation is assigned for sinusitis following 
radical surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after repeated 
surgeries.  Id.

However, an evaluation greater than 30 percent is not warranted.  
The record does not reflect that during the appeal period, the 
Veteran was treated for sinusitis more than twice during any 
twelve-month period; the greatest frequency was during the period 
from February 2005 to February 2006, when he was treated three 
times for sinusitis or related symptomatology.  This does not 
rise to the level of "constant" sinusitis.  Moreover, there is 
no evidence of chronic osteomyelitis; the Veteran specifically 
denied a history of osteomyelitis at the March 2009 VA 
examination.  Finally, the record does not reflect that the 
Veteran has ever undergone sinus surgery.  For these reasons, an 
increased evaluation is not warranted.

Consideration has also been given to whether a greater than 30 
percent evaluation is warranted under Diagnostic Code 6522, which 
contemplates allergic or vasomotor rhinitis.  See 38 C.F.R. § 
4.97, Diagnostic Code 6522.  However, the 30 percent evaluation 
for allergic rhinitis, which is warranted for rhinitis with 
polyps, is the maximum schedular evaluation available under 
Diagnostic Code 6522.  Id.  Accordingly, an evaluation greater 
than 30 percent under Diagnostic Code 6522 is also not warranted.

Because there is no higher evaluation available under which to 
rate the Veteran's allergic rhinitis, and the probative and 
persuasive evidence of record does reflect evidence of chronic 
osteomyelitis, near-constant sinusitis, or a history of multiple 
sinus surgeries, the preponderance of the evidence is against his 
claim for an increased evaluation.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Extraschedular Considerations

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  Because the 
ratings are averages, it follows that an assigned rating may not 
completely account for each individual claimant's circumstance, 
but nevertheless would still be adequate to address the average 
impairment in earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, a task 
performed either by the RO or the Board.  Id.; see Thun v. Peake, 
22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there 
are 'exceptional or unusual' factors which render application of 
the schedule impractical").  Therefore, initially, there must be 
a comparison between the level of severity and symptomatology of 
a claimant's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the Schedule, 
the assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 
(1996).

With respect to the Veteran's right upper arm scars, the Board 
finds that the Veteran's disability picture is not so unusual or 
exceptional in nature as to render the assigned 20 percent 
evaluation inadequate.  The Veteran's scar is evaluated pursuant 
to 38 C.F.R. § 4.118, Diagnostic Code 7801, the criteria of which 
is found by the Board to specifically contemplate the level of 
impairment caused by the disability.  Id.  As demonstrated by the 
evidence of record, the scar measures 140 square centimeters, but 
does not cause limitation of function.  When comparing this 
disability picture with the Schedule, the Board finds that the 
Veteran's disability picture is represented by the 20 percent 
evaluation.  A higher rating is provided for certain 
manifestations of scars, to include scars that are bigger in size 
or cause functional limitations in the affected body part, but 
the probative and persuasive evidence demonstrates that those 
manifestations are not present in this case.  Accordingly, the 
noncompensable schedular evaluation is adequate and no referral 
is required.  See 38 C.F.R. § 4.118, Diagnostic Code 7801. 

With respect to the Veteran's right upper arm neuropathic pain, 
the Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render the assigned 10 
percent evaluation inadequate.  The Veteran's right upper arm 
pain is evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8615, the criteria of which is found by the Board to specifically 
contemplate the level of impairment caused by the disability.  
Id.  As demonstrated by the evidence of record, the Veteran's 
right upper arm pain does not cause more than mild incomplete 
paralysis of the median nerve.  He rated the pain as 3 on a pain 
scale of 1-10.  When comparing this disability picture with the 
Schedule, the Board finds that the Veteran's disability picture 
is represented by a 10 percent evaluation.  A higher rating is 
provided for certain manifestations of right arm neurologic pain, 
but the probative and persuasive evidence demonstrates that those 
manifestations are not present in this case.  Accordingly, the 
noncompensable schedular evaluation is adequate and no referral 
is required.  See 38 C.F.R. § 4.124a, Diagnostic Code 8615.

With respect to the Veteran's chronic reflux laryngitis, the 
Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render the assigned 10 
percent evaluation inadequate.  The Veteran's laryngitis is 
evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6516, the 
criteria of which is found by the Board to specifically 
contemplate the level of impairment caused by the disability.  
Id.  As demonstrated by the evidence of record, the Veteran's 
laryngitis results in chronic hoarseness and normal appearing 
vocal cords, but not in nasal polyps, turbinate hypertrophy, 
tissue loss, scarring, or evidence of cancer or precancerous 
growths.  When comparing this disability picture with the 
Schedule, the Board finds that the Veteran's disability picture 
is represented by the assigned 10 percent disabling evaluation.  
A higher rating is provided for certain manifestations of 
laryngitis, but the probative and persuasive evidence 
demonstrates that those manifestations are not present in this 
case.  Accordingly, the noncompensable schedular evaluation is 
adequate and no referral is required.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6516. 

With respect to the Veteran's allergic rhinitis and chronic 
sinusitis, the Board finds that the Veteran's disability picture 
is not so unusual or exceptional in nature as to render the 
assigned 30 percent evaluation inadequate.  The Veteran's 
sinusitis and allergic rhinitis evaluated pursuant to the 
combination of Diagnostic Codes 6522 and 6513 under  38 C.F.R. 
§ 4.97, the criteria of which is found by the Board to 
specifically contemplate the level of impairment caused by the 
disability.  Id.  As demonstrated by the evidence of record, the 
Veteran's sinusitis is not constant or near-constant, having been 
documented at 3 episodes per year or less during the appeal 
period.  There is also no evidence of a history of surgery or 
osteomyelitis.  When comparing this disability picture with the 
Schedule, the Board finds that the Veteran's disability picture 
is represented by the assigned 30 percent evaluation.  A higher 
rating is provided for certain manifestations of sinusitis and 
allergic rhinitis, but the probative and persuasive evidence 
demonstrates that those manifestations are not present in this 
case.  Accordingly, the noncompensable schedular evaluation is 
adequate and no referral is required.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6522-6513. 


ORDER

An increased evaluation for right upper arm burn scars is denied.

An initial evaluation greater than 10 percent for right upper arm 
neuropathic pain is denied.

An increased evaluation for chronic reflux laryngitis is denied.

An increased evaluation for allergic rhinitis and chronic 
sinusitis is denied.


REMAND

The Veteran claims that a back disorder resulted from 
compensating for his service-connected right knee disorder.  
Specifically, he asserts that as his right knee disorder has 
increased in severity over the last few years, he has developed 
stinging low back pain radiating to his feet.  At his June 2010 
Board hearing, the Veteran testified that his treating VA 
clinician had provided him with medication for the pain.  
However, review of the claims file reveals that despite evidence 
of a current disorder, and a credible alleged relationship 
between that disorder and a service-connected disorder, no VA 
opinion has been obtained to determine the etiology of the 
Veteran's low back disability.  This must be accomplished.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006)

At the June 2010 Board hearing, the Veteran also reported that he 
could not stand for long periods due to his right knee pain, and 
that his other symptoms, which had worsened over the appeal 
period, included decreased ability to drive for long periods, 
swelling due to changes in weather, instability and falls, and 
"charley horses" in his right calf.  Review of the claims file 
shows that some of these symptoms, to include the instability, 
are new since the last VA examination in March 2009.  
Accordingly, a new VA examination must be conducted to determine 
the current severity of the Veteran's right knee disorder. Stefl 
v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Accordingly, the issues of entitlement to service connection for 
a back disorder, and entitlement to an evaluation greater than 10 
percent for a right knee disorder, are remanded for the following 
actions:

1.  Schedule the Veteran for a VA spine 
examination to determine the etiology of 
any low back disorder found.  The claims 
file and a copy of this Remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent symptomatology 
and findings must be reported in detail.  
In addition to those stated below, any 
indicated diagnostic tests, including 
radiographic studies, deemed necessary for 
an accurate assessment must be conducted.  
The examiner must record all pertinent 
medical complaints, symptoms, and clinical 
findings, and must review the results of 
any testing prior to completion of the 
report.  Following the examination and a 
review of the service and postservice 
medical records, the examiner should opine 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the Veteran has a low back disability is 
etiologically related to service or to a 
service-connected disorder.  A complete 
rationale for all opinions offered must be 
provided.  The report prepared must be 
typed.

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
severity of his right knee disorder.  The 
claims file and a copy of this Remand must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent symptomatology 
and findings must be reported in detail.  
Any diagnostic tests, including 
radiographic studies, deemed necessary for 
an accurate assessment must be conducted.  
The examiner must record all pertinent 
medical complaints, symptoms, and clinical 
findings, and must review the results of 
any testing prior to completion of the 
report.  The ranges of motion of the right 
knee, both initial and after repetitive 
motion, must be stated, and compared with 
the normal ranges of motion for that 
joint.  Any functional loss noted, as 
defined by DeLuca v. Brown, 8 Vet. App. 
202 (1995) factors, must be identified; if 
the functional loss results in 
additionally limited range of motion, the 
examiner should state the degree to which 
the range(s) of motion is additionally 
limited.  The report prepared must be 
typed.

3.  Notify the Veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  If the Veteran 
does not report for the aforementioned 
examination, obtain documentation showing 
that notice scheduling the examination was 
sent to the last known address of record, 
and indicate whether any notice that was 
sent was returned as undeliverable.

4.  After undertaking the development 
above, readjudicate the Veteran's claims.  
If any benefit sought on appeal remains 
denied, provide a supplemental statement 
of the case to the Veteran and his 
representative, and an appropriate period 
of time in which to respond.  Thereafter, 
return the appeal to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
R. E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


